Appeal from an order of the Supreme Court, Erie County (Diane Y. Devlin, J.), entered August 5, 2009 in a personal injury action. The order, among other things, granted plaintiffs motion for partial summary judgment.
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on February 16, 2010 and filed in the Erie County Clerk’s Office on March 3, 2010, it is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present—Martoche, J.P., Smith, Centra, Sconiers and Pine, JJ.